Citation Nr: 1632931	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2005.  He also had a period of active duty for training (ACDUTRA) from March to July 2003.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the rating for PTSD from 30 percent to 50 percent, effective January 26, 2010.  

The Veteran also initiated appeals of an increased rating for a right shoulder disability and an extension of a temporary total evaluation due to surgery requiring convalescence.  However, he did not perfect these appeals.  Rather, in a November 2011 substantive appeal to the Board (VA Form 9), he specifically limited the appeal to the issue of an increased rating for PTSD by checking box 9B and listing the issue of PTSD.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and the Board notes that a Written Brief Presentation submitted by the Veteran's representative in July 2016 lists only the PTSD issue.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claims for an increased rating for a right shoulder disability and an extension of a temporary total evaluation are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his service-connected PTSD more than three years ago in May 2013 and there is evidence that his PTSD has increased in severity since that time.  The May 2013 examination report is silent for mention of a diagnosis of depression, and in a June 2013 VA treatment record, the Veteran denied having depression and anxiety.  In July 2013, however, the Veteran reported being depressed seven days per week and was noted to have recurrent major depression.  Furthermore, the Veteran's representative asserted in a July 2016 Informal Hearing Presentation that a new examination is warranted to determine the current severity of the Veteran's PTSD.  Thus, due to evidence of potentially worsening symptomatology, the Board finds a new VA examination is necessary.

On remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from December 2014 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of any psychiatric disorders, including PTSD and/or depression.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



